PARKER, Judge.
On the day of the shooting a petition was signed and verified for presentation to the District Court in which defendant was alleged to be a delinquent child as defined by G.S. 7A-278 (2) by reason of the felonious assault upon Diana Roberson for which he was subsequently indicted and tried in the Superior Court in this case. Upon arraignment in the Superior Court on the charge contained in the indictment, defendant’s counsel moved that defendant be tried on the petition rather than on the bill of indictment. The overruling of this motion by the trial judge is the subject of appellant’s first assignment of error. In this action of the trial judge we find no error. G.S. 7A-280 expressly provides that if a child who has reached his fourteenth birthday is alleged to have committed an offense which constitutes a felony and probable cause is found, the judge, upon finding that the needs of the child or the best interest *569of the State will be served, “may transfer the case to the superior court division for trial as in the case of adults.” Once such a case is transferred to the superior court, trial upon indictment is the proper procedure.
Appellant’s counsel expressly abandoned assignment of error No. 2 in his brief and abandoned assignment of error No. 3 upon oral argument in this Court. Nevertheless, because of the youthfulness of this appellant we have carefully examined these assignments of error and agree with appellant’s counsel that they are without merit.
Appellant next assigns as error the action of the trial judge in asking certain questions of the defendant while he was testifying before the jury. While it is proper and may on occasion become necessary for the trial judge to interrogate a witness for the purpose of clarifying and promoting a better understanding of the witness’s testimony “[s]uch examinations should be conducted with care and in a manner which avoids prejudice to either party. If by their tenor, their frequency, or by the persistence of the trial judge they tend to convey to the jury in any manner at any stage of the trial the ‘impression of judicial leaning,’ they violate the purpose and intent of G.S. 1-180 and constitute prejudicial error.” State v. Colson, 274 N.C. 295, 163 S.E. 2d 376. We have examined the questions by the judge to which exception is taken in the present case and in our opinion no prejudice resulted from them. They served to clarify the witness’s testimony and did not amount to expression of opinion by the judge.
Finally, appellant assigns as error the signing of the judgment and tiie denial of his motion in arrest of judgment. “An exception to the judgment presents the face of the record for review, and a motion in arrest of judgment is one generally made after verdict to prevent entry of judgment based upon insufficiency of the indictment or some other fatal defect appearing on the face of the record.” State v. Fletcher and State v. St. Arnold, 279 N.C. 85, 181 S.E. 2d 405. In the present case no fatal defect appears on the record.
We have carefully reviewed the entire record and in defendant’s trial and the judgment imposed we find
No error.
Judges Britt and Vaughn concur.